Citation Nr: 1627142	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether an August 22, 1997 Regional Office (RO) rating decision should be revised on the grounds that it contained clear and unmistakable error (CUE) in the denial of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for the service-connected PTSD in excess of 30 percent from April 20, 1999.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

At the time this appeal was initiated, the Veteran was represented by a non-attorney agent.  That representation agreement was revoked in October 2012 and the Veteran is now unrepresented.  

The Veteran provided testimony at a November 2012 Travel Board hearing before the undersigned Veterans Law Judge in Roanoke, Virginia.  A transcript of the hearing is associated with the claims folder.

This case was previously before the Board in March 2014, where the Board found that an April 1999 rating decision contained clear and unmistakable error in the denial of service connection for PTSD, reversed the April 27, 1999 RO decision to reflect a grant of service connection for PTSD effective April 20, 1999, and remanded the CUE and initial rating issues on appeal for development, to include the initial adjudication by the agency of original jurisdiction (AOJ) as to the issue of clear and unmistakable error in an August 22, 1997 rating decision.  A February 2016 supplemental statement of the case reflects the RO adjudicated the question of whether the August 1997 rating decision contained clear and unmistakable error in the denial of service connection for PTSD.  As such, there has been substantial compliance with the March 2014 Board remand, such that an additional remand to comply with the March 2014 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the Veteran disagreed with the initial rating assigned following service connection for PTSD, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A claim seeking service connection for PTSD was received by VA in May 1997. 

2.  An August 22, 1997 rating decision denied service connection for PTSD.  

3.  The evidence has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the August 22, 1997 rating decision, or that the RO incorrectly applied the applicable laws and regulations existing at the time.

4.  For the entire initial rating period on appeal from April 20, 1999, the service-connected PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: depression, anxiety, chronic sleep impairment, irritability, mild memory loss, intrusive thoughts, suicidal ideation, hyperviligence, hallucination, startled response, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

5.  For the entire initial rating period on appeal from April 20, 1999, the service-connected PTSD was not characterized by total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The August 22, 1997 rating decision denying service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 
38 C.F.R. § 3.105 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from April 20, 1999, the criteria for an initial disability rating of
70 percent, but no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Regarding the CUE issues addressed herein, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Clear and unmistakable error claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  A valid clear and unmistakable error claim requires identification of a prior final adjudicative decision, some degree of specificity as to what the alleged error of fact or law is, and allegation of how the outcome would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

As the PTSD rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions and reports of symptoms and social and occupational impairment, and various VA treatment records.  Finally, the Veteran was afforded VA medical examinations on multiple occasions, most recently in March 2011 relating to the service-connected PTSD.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, including as to occupational and social impairment.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Whether Clear and Unmistakable Error in the August 22, 1997 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior rating decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

In the present case, the Veteran alleges CUE in a prior August 22, 1997 rating decision which denied service connection for PTSD.  The contention is that the evidence of record at the time of the August 22, 1997 rating decision warranted service connection for PTSD based on a current diagnosis of PTSD and of combat exposure or a similar stressor in service.  See November 2012 Board hearing transcript.  

38 C.F.R. § 3.304(f), which governs the award of service connection for PTSD, has been modified since 1997.  At the time of the August 1997 rating decision, the requirements for service connection for PTSD were: medical evidence establishing a clear diagnosis of the condition; credible supporting evidence that the claimed stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

On May 2, 1997 VA received a claim from the Veteran seeking service connection for PTSD.  An August 22, 1997 rating decision denied service connection for PTSD.  In its decision, the RO found insufficient evidence of a current diagnosis of PTSD.  

Evidence before the RO at the time of the August 22, 1997 rating decision included a July 1997 VA mental health examination.  At the conclusion of the July 1997 VA mental health examination, the VA examiner diagnosed anxiety disorder with depression.  The VA examiner attributed this diagnosis to recent (post-service) personal and financial difficulties.  The VA examiner also opined that a current diagnosis of PTSD was not warranted.  Service connection for PTSD was denied by the RO in the August 1997 rating decision, and that decision was not appealed, so became final.   

The Veteran's argument regarding CUE in the August 22, 1997 rating decision fails because the evidence does not show that the correct facts, as they were known at the time, were not before the RO, including any PTSD diagnosis.  The RO had before it a July 1997 VA examination report that diagnosed anxiety and depression and not diagnose PTSD.  While service records at the time of the August 1997 rating decision confirmed combat operations in Vietnam, the July 1997 examiner attributed the anxiety and depression to recent (post-service) personal and financial difficulties.  The Veteran essentially disputes the RO's weighing of the evidence in denying service connection.  Such disagreement as to how the evidence was weighed cannot support a claim of CUE.  Damrel, 6 Vet. App. at 245; see also Eddy v. Brown, 9 Vet. App. 52 (1996) (to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated).

In August 1997, the RO considered the evidence before it, which did not contain a diagnosis of PTSD or opinion of a nexus or relationship between the diagnosed anxiety and depression and service, and determined that service connection was not warranted.  When looking to the facts before the RO in 1997, it is not "undebatable" that undiagnosed PTSD should have been attributed service.  The July 1997 VA examination report, or any other medical evidence of record at that time, does not contain a PTSD diagnosis, and also relates the anxiety and depression to post-service personal and financial difficulties.  To the extent that it is contended that VA failed to comply with the duty to assist in some manner, such as providing an inadequate medical examination, such failure of duty to assist, even if it did occur, does not establish CUE.  See Cook, 318 F.3d 1334.  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 
8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Moreover, the evidence of record at the time of the August 1997 does not show that, but for any error, the outcome would have been manifestly different, that is, that service connection for PTSD would have been granted in August 1997.  Based on the above, the Board finds that the August 1997 RO decision does not contain CUE.  38 C.F.R. § 3.105.

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent initial disability rating assigned from April 20, 1999.  At the November 2012 Board hearing, the Veteran testified to experiencing nightmares, irritability, anxiety, depression, impaired judgment, long term memory loss, loss of motivation, and having one friend, and denied participation in organizations.  
An April 1999 Vet Center record reflects the Veteran sought treatment for symptoms of PTSD, including counseling and therapy, and that the PTSD manifested as an in ability to maintain gainful employment for any significant period of time.  
 
In a September 1999 statement, a VA psychiatrist wrote that the PTSD manifested as nightmares, flashbacks, irritability, isolation, severe sleep disturbance, suicidal thoughts, and an inability to communicate effectively with others or work.  The psychiatrist wrote that the Veteran should not and could not be employed due to severe difficulties in all interactions with others.  

An October 1999 VA treatment record reflects self-reports of sleep impairment, hyperviligence, nightmares, flashbacks, concentration difficulties, and that the Veteran denied suicidal ideation or psychosis.  

A December 1999 VA treatment record reflects the Veteran sought treatment for symptoms of PTSD, including depression, extreme trouble sleeping, nightmares, irritability, and difficulties with relationships.  A GAF score of 40 was assigned.   

In a December 1999 statement, a VA psychiatrist wrote that the PTSD manifested as nightmares, flashbacks, hyperviligence, impaired relationships, and suicidal ideation.  A GAF score of 40 was assigned.  

A September 2010 VA treatment record reflects the Veteran reported having intense nightmares and difficulties functioning beginning in 1995, and denied suicidal or homicidal ideation.  The VA examiner assessed a depressed mood with underlying anxiety.  An August 2010 VA treatment record reflects self-reports of depression, anxiety, and hallucination. 

An August 2010 VA examiner assessed that finances were the source of the Veteran's current psychosocial stress.  The VA examiner also noted that the Veteran was a low risk for potential suicidal behavior, and a GAF score of 50 was assigned.  A separate August 2010 VA treatment record reflects shows a VA examiner diagnosed PTSD and assigned a GAF score of 40. 
A March 2011 VA examination report reflects the Veteran reported crying spells, nightmares, intrusive memories, irritability, hyperviligence, periodic verbal anger, being violent "at times," being married for 22 years, getting along with his two children, and denied assaultiveness, participation in organizations, or any suicide attempts.  Upon examination, the VA examiner assessed a broad affect, an euthymic mood, normal affect, mood, judgment, and comprehension, adequate impulse control, and did not discern obsessive behavior, hallucinations, or delusions.  The March 2011 VA examination report reflects an assigned GAF score of 58.  

After a review of all the lay and medical evidence, the Board finds that, for the entire rating period on appeal from April 20, 1999, the evidence is at least in equipoise as to whether PTSD manifested as occupational and social impairment, with deficiencies in most areas, as described for a higher 70 percent rating under Diagnostic Code 9411.  The Board finds that the serviced-connected PTSD has resulted in depression, anxiety, chronic sleep impairment, irritability, mild memory loss, intrusive thoughts, suicidal ideation, hyperviligence, hallucination, startled response, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Specifically, a review of the relevant lay and medical evidence, including VA and Vet Center treatment records, as well as the September 1999 and December 1999 written statements from a VA psychiatrist and the November 2012 Board hearing transcript, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas due to symptoms of suicidal ideation, chronic depression, irritability, intrusive thoughts, startled response, hypervigilance, and poor concentration.  See 38 C.F.R. § 4.130.  

The Board also finds that GAF scores are compatible with a 70 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 31-40 indicates major impairment in several areas, and a GAF score of 51-60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The various GAF scores throughout the entire period on appeal, to include multiple scores of 40, as well as a 50 and a 58, demonstrate major symptoms as evidence by the September 1999 VA psychiatrist assessing that the Veteran should not and could not be employed due to severe difficulties in all interactions with others due to the service-connected PTSD.

The Board also finds that, for the entire initial rating period on appeal from April 20, 1999, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from April 20, 1999, the record does not indicate total occupational and social impairment, including due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including the November 2012 Board hearing transcript, the March 2011 VA examination report, various VA and Vet Center treatment records, and two written statements from a VA psychiatrist, does not reveal that the Veteran has experienced total occupational and social impairment.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has also evaluated whether the PTSD rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to 

encompass occupational and social impairment symptoms that fall within the diagnostic criteria for a 70 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including sleep impairment, irritability, intrusive thoughts, mild memory loss, intrusive thoughts, suicidal ideation, and hyperviligence, and GAF scores of 40 (assigned on three occasions), 50, and 58.     

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that 

the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

The August 22, 1997 rating decision denying service connection for PTSD was not clearly and unmistakably erroneous.  

An initial disability rating of 70 percent, but no higher, for PTSD from April 20, 1999 is granted.  


REMAND 

TDIU

The Veteran has four service-connected disabilities: PTSD, currently rated 70 percent disabling, malunion of tarsal or metatarsal bones, rated as 20 percent disabling, bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  As such, the Veteran meets the requirements set forth in 38 C.F.R. § 4.16(a) (2105) for consideration of a TDIU.  

The Veteran's assertions at the November 2012 Board hearing that the PTSD disability has rendered him unemployable constitute an informal claim for TDIU.  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for a higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  The Board notes that a prior claim for a TDIU was denied in an unappealed April 2012 rating decision.  Nevertheless, a TDIU claim must be again adjudicated based on the Veteran's recent assertions of unemployability due to service-connected disabilities. 

Accordingly, the issue of TDIU is REMANDED for the following action: 

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.
3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


